DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 19, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2020 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshimizu et al. (US 2004/0149221).
With respect to claim 1, Koshimizu discloses in figure 6 a method of controlling a plasma processing chamber (12, e.g., vessel or chamber), the method comprising: measuring a first voltage (having a first voltage source of a first RF source 34), a first current and a phase difference between the first voltage and the first current with a first RF voltage-current (V/l) sensor (28, e.g., a VI sensor) positioned within the plasma processing chamber (paragraph 0074, 

    PNG
    media_image1.png
    780
    764
    media_image1.png
    Greyscale

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al. (US 2004/0149221) in view of Qian et al. (US 6,447,636).
With respect to claim 2, Koshimizu discloses that further comprising measuring a second RF voltage (having a second voltage source of the second RF source 24), a second RF current and a phase difference between the second RF voltage and the second RF current with a second RF voltage-current sensor (38, e.g., a VI sensor).

Qian discloses in figure 1 a plasma apparatus comprising a plasma chamber (101), a controller (140) and a plurality of sensors (224, 226, e.g., voltage or current sensors).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plasma apparatus of Koshimizu with a sensor disposed inside the chamber thereof as taught by Qian for the purpose of achieving reliable plasma ignition, maintaining plasma stability and enhancing other process characteristics since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Qian (see column 2 in lines 26-34).
With respect to claim 3, the combination of Koshimizu and Qian disclose that wherein the first RF voltage-current sensor is positioned above a substrate (W) during processing and the second RF voltage-current sensor is positioned below the substrate (see figure 6 of Koshimizu or figure 1 of Qian).
With respect to claim 4, the combination of Koshimizu and Qian disclose that wherein the plasma processing chamber operates at multiple frequencies (figure 6 of Koshimizu shows multiple frequencies of 2 MHz and 60 MHz).
With respect to claim 5, the combination of Koshimizu and Qian disclose that wherein the RF generator is controlled to maintain a predetermined plasma power (see figure 6 of Koshimizu).
With respect to claim 6, the combination of Koshimizu and Qian disclose that wherein controlling the RF generator to maintain the predetermined plasma power comprises determining the product of the first RF voltage and the first RF current to determine the coupled plasma 
With respect to claim 10, Koshimizu discloses in figure 6 a plasma processing chamber (12) comprising: a susceptor (21, e.g., susceptor) positioned within a processing volume (11) and configured to support one or more substrate (W) during processing; an RF plasma generator (34) configured to output a variable voltage, variable current and variable phase between the voltage and the current (figure 6 shows a variable matching circuit 35 to provide a variable voltage, current or phase thereof); at least one RF voltage-current (V/I) sensor (28, e.g., VI sensor) and configured to measure a first voltage, a first current and a phase difference between the first RF voltage and the first RF current (paragraph 0074, e.g., the sensor 28 for sensing the voltage and current thereof and the controller 36 has the function of obtaining a phase difference between the current and voltage detected by the sensor 28); and a controller (36, e.g., controller) connected to the RF plasma generator and the at least one RF voltage-current sensor, the controller configured to control the RF generator based on inputs from the at least one RF voltage-current sensor (figure 6 shows the controller 36 for controlling the generator 34 based on detected information from the VI sensor 28).
Koshimizu does not explicitly disclose that the second sensor positioned within the plasma processing chamber.
Qian discloses in figure 1 a plasma apparatus comprising a plasma chamber (101), a controller (140) and a plurality of sensors (224, 226, e.g., voltage or current sensors).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plasma apparatus of Koshimizu with a sensor disposed inside the 
With respect to claim 11, the combination of Koshimizu and Qian disclose that wherein at least two RF voltage- current sensors are positioned within the processing volume (see figure 1 of Qian, e.g., having multiple sensors 224-226 disposed within the chamber 101).
With respect to claim 12, the combination of Koshimizu and Qian disclose that wherein a first RF voltage-current sensor (38) is positioned above the substrate support apparatus and a second RF voltage-current sensor (28) is positioned below the substrate support apparatus (see figure 6 of Koshimizu).
With respect to claim 13, the combination of Koshimizu and Qian disclose that further comprising a second RF plasma generator (24) operating at a different frequency than the RF plasma generator (figure 6 of Koshimizu shows the second RF generator operating at a 2 MHz and the first RF generator operating at 60 MHz).
With respect to claim 16, the combination of Koshimizu and Qian disclose that wherein the at least one RF voltage-current sensor is configured to stream a waveform of each of the first RF voltage, the first RF current and the phase difference to the controller (see figures 4 and 6 of Koshimizu).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al. (US 2004/0149221) in view of Qian et al. (US 6,447,636) and further in view of Savas et al. (US 2021/0020411).

Savas discloses in figure 6 a first RF voltage-current generator (134 or 514), wherein the root mean square of the first RF voltage and the first RF current are used to determine an average plasma power (paragraph 0114, e.g., the first voltage can be greater than about 50 volts RMS, as a result, a RF plasma potential in some embodiments can be greater than about 20 volts RMS).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the combination of Koshimizu and Qian with an average plasma power thereof as taught by Savas for the purpose of providing a desired voltage or power applied thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Savas (see paragraph 0114).
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al. (US 2004/0149221) and Qian et al. (US 6,447,636) and in view of Savas et al. (US 2021/0020411) and further in view of Wu (US 2019/0285875).
With respect to claims 8-9 and 17-18, the combination of Koshimizu, Qian and Savas disclose all claimed limitations, as expressly recited in claims 1, 5, 10 and 16, except for specifying that wherein measuring with the first RF voltage-current sensor is performed at an interval in a range of 1us to 1ms or 1us to 1second.
Wu discloses in figures 1A-1B a plasma system comprising a plurality of sensors (2A-2B), wherein measuring with the first RF voltage-current sensor is performed at an interval in a range of 1us to 1ms or 1us to 1second (see paragraphs 0040-0041).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al. (US 2004/0149221) in view of Qian et al. (US 6,447,636) and further in view of Sugata et al. (US 4,898,798).
With respect to claim 14, the combination of Koshimizu and Qian disclose all claimed limitations, as expressly recited in claim 10, except for specifying that further comprising a substrate heater powered at 50/60 Hz.
Sugata discloses in figure 3 a plasma apparatus comprising a substrate (307) and a heater (308), wherein the substrate heater powered at 50/60 Hz (column 20 in lines 44-45, e.g., 50 Hz).
It would have been obvious to one of ordinary skill in the art at the time the in invention was made to modify the plasma apparatus of the combination of Koshimizu and Qian with a heating frequency of 50 Hz as taught by Sugata for the purpose of making the temperature of the circular substrate stable since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Sugata (see column 20 in lines 53-55).
Allowable Subject Matter
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Ulrich – US 2020/0373128
Prior art Sakiyama et al. – US 2017/0076921
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 19, 2022